I come to the General Assembly straight from the front line of the war on climate change. With physical and emotional difficulty, I have left my bleeding nation to be in this Hall today because these are the moments for which the United Nations exists. It is why we have always collectively respected and held dear the values of this Organization.
We congratulate the President on his election and wish him well in upholding the ideals of humankind’s greatest invention. In keeping with the Organization’s regard for fraternity, we take this opportunity to express our condolences to our brothers and sisters in Antigua and Barbuda, Anguilla, Cuba, Saint Martin, Saint Thomas, the British Virgin Islands, the Turks and Caicos Islands, Puerto Rico and the Dominican Republic, as well as to those who have suffered losses in the host country, the United States, in Texas and Florida. For our brothers and sisters in Mexico, we stand in prayerful solidarity following the catastrophic earthquake this past week.
Warmer air and sea temperatures have permanently altered the climate between the tropics of Cancer and Capricorn. Heat is the fuel that takes ordinary storms that we could normally master in our sleep and supercharges them into a devastating force. In the past, we would prepare for a single heavy storm per year. Now thousands of storms form on a breeze in the mid-Atlantic and line up to pound us with maximum force and fury.
Prior to this century, no other generation had seen more than one category 5 hurricane in its lifetime. This century, it has already happened twice and, notably, these two events occurred in the space of the last two weeks. I should add that we are only midway into this year’s hurricane season. In the case of Dominica, it had been only two years since we lost lives and endured substantial physical and infrastructural damage from the ravages of the floods and mudslides caused by Tropical Storm Erika.
To deny climate change is to procrastinate while the Earth founders. It is to deny a truth that we have just lived. It is to mock the thousands of my compatriots who in a few hours will watch the night descend upon Dominica without a roof over their heads, in fear of sudden mudslides or whatever else the next hurricane might bring. We as a country and a region did not start this war against nature. We did not provoke it. But the war has come to us.
There is no more time for conversation. There is little time left for action. While the big countries talk, the small island nations suffer. We need action and we need it now. We in the Caribbean do not produce greenhouse gases or sulphate aerosols. We do not pollute or overfish our oceans. We have made no contribution to global warming that can move the needle, yet we are among the main victims on the front line.
We in the Commonwealth of Dominica have long pursued and respected an existence that preserves our little Eden. The Morne Trois Pitons has been a national park for 40 years and a UNESCO World Heritage Site for 20. Our livelihoods are part of our ecosystem. That is how my people and my country earn and survive. But what is our reality at this moment? It is pure devastation, as Dominicans bear the brunt of climate change. I repeat — we are shouldering the consequences of the actions of others, actions that endanger our very existence and all for the enrichment of a few elsewhere.
We dug graves today in Dominica. We buried loved ones yesterday, and I am sure that when I return home tomorrow, we will discover additional fatalities as a consequence of this encounter. Our homes are flattened, our buildings roofless, our water pipes smashed and our road infrastructure destroyed. Our hospital is without power and schools have disappeared beneath the rubble. Our crops are uprooted. Where there was green, there is now only dust and dirt. The desolation is beyond imagination. The stars have fallen. Eden is broken.
The nation of Dominica has come to the General Assembly to declare an international humanitarian emergency — one that is centred in Dominica but also encompasses many of our neighbours, including our sister isle, Antigua, which had to evacuate its citizens from Barbuda. Dominicans have been responsible members of the global community. We have joined all of the major international battles, from the abolition of forced labour to the protection of patents. Yet today 72,000 Dominicans stand on the front line in a war they did not choose, with extensive casualties from a war they did not start.
The time has come for the international community to take a stand and decide whether it will be shoulder to shoulder with those suffering the ravages of climate change worldwide, whether we can mitigate the consequences of unprecedented increases in sea temperatures and levels, whether it will help us rebuild sustainable livelihoods or whether it will merely show some pity right now and afterwards flee, relieved to know that this time it happened to someone else. Today, we, the small nations of the world, need to know who our real friends are, the people who have our backs.
Not all countries are sitting as inactive bystanders. Some of our traditional friends are playing their part. The United Arab Emirates, for example, has risen to the challenge. We commend Sheik Mohammed Al Maktoum, its Prime Minister, for his announcement, in this year of Zayed, that his country will boost the theme of giving by “delivering even more goodness to all parts of the world”. Today we invite nations of similar might to follow his lead.
The success of the twenty-first session of Conference of the Parties to the United Nations Framework Convention on Climate Change, held in Paris, was a demonstration of the collective political will of Member States in taking action to combat climate change. One year on, the call to action must be even more urgent if we are to curtail the impact of climate change on us and future generations. We need all humankind, all countries — big and small, developed and developing — to come together to save our planet. We must all live up to our obligations and commitments to do more. Inaction, and even inadequate action, destroys lives. The Green Climate Fund, which was created to help put mitigation measures in place and assist the victims of climate change, is commendable, but much more must be done to aid the countries that continue to bear the brunt of the impact of climate change.
The World Bank established the Caribbean Catastrophe Risk Insurance Facility to assist countries that have been affected by natural disasters. Though helpful, the amounts are usually grossly inadequate to rebuild infrastructure and maintain the gains and progress made in economic and social development in the wake of the likes of Hurricanes Maria and Irma, or even in the case of a tropical storm such as Erika, which occurred two years ago. Substantially more funds must therefore be made available to vulnerable countries for loss and damage so they can mitigate the risks associated with future incidents.
The World Bank Facility must be recapitalized for greater coverage by using already committed funds from the Green Climate Fund. That will enable our countries to focus on improving people’s lives and supporting the attainment of the Sustainable Development Goals. It will enable us to rebuild our nation — not as it was, but so that it is far more capable of meeting the realities of rising sea levels and warmer oceans. Not to do so would be to abandon those who have paid a steep price for what others elsewhere have created. It would be to let 72,000 Dominicans shoulder the world’s conscience on climate change on their own.
Today, we ask members not to express their sympathies this week and then hope that our eyes do not meet next week. Let these extraordinary events elicit extraordinary efforts to rebuild nations sustainably. Let them unleash the innovation and creativity of global citizens to spark a new paradigm of green economic development that stabilizes and reverses the consequences of human-induced global warming. Let it spark a thousand points of light, not shame. Let us take serious action against the realities of climate change. I promise that we Dominicans and other Caribbean citizens will play our part.
We are in shock, but we are not bowed. We cry, but we do not despair. We will rise because Dominican people are strong, because Caribbean people are resilient. We will rebuild our Garden of Eden again for our children and for future generations.
As a result of Tropical Storm Erika in 2015, we committed to creating a national vulnerability risk and resilience fund to improve our Government’s ability to respond to the impact of natural disasters. It has not yet been capitalized. We intended to transfer funds to it from our own treasury on an annual basis, but our capacity to earn has now been significantly compromised even before we have gotten it off the ground.
Today we need all the things required after a natural disaster that has affected an entire nation. We need water, food and emergency shelter. We need roads, bridges and new infrastructure, but we also need delivery capabilities. I call on those with substantial military capacities to lend us the rescue and rebuilding equipment that may be standing idle, waiting for a war. Let Dominica today be that war, because our landscape currently resembles a war zone. The battle we are in has brought us to our knees. We need resources now so that we can move purposefully towards rebuilding our beautiful island home. We will need to rebuild homes and villages. We will need to rebuild communities, schools, roads and bridges. We will need to rebuild a country, and we cannot do it alone. Above all else, we need the international community. We need its humanity and we need it now to act truly as our United Nations.